Order reversed, with costs in this court and in the Appellate Division, and matter remitted to Special Term for further proceedings in accordance with the following memorandum: The motion for summary judgment dismissing the third-party complaint should be denied. The conflicting affidavits raise two questions of fact: (I) What was the obligation of the third-party defendant under the contract, and (II) when did the third-party defendant complete performance of the contract?
Concur: Chief Judge Desmond and Judges Dye, Fuld, Van Voorhis, Burke, Scileppi and Bergan.